SCHWARTZ, Senior Judge.
In Terranova Corp. v. 1550 Biscayne Associates Corp., 847 So.2d 529 (Fla. 3d DCA 2003), review denied, 860 So.2d 978 (Fla.2003), we held that appellant Terrano-va was entitled to a three percent commission on the transaction in question. The decision disagreed with both the appellant, who claimed six percent, and the appellee, who argued that the lower court judgment assessing one and a half percent was correct. Under these circumstances, it is clear to us, as it was to the trial court, that neither was the “prevailing party” entitled to attorneys’ fees under the familiar provision of their agreement to that effect. See Loy v. Loy, 904 So.2d 482 (Fla. 3d DCA 2005), and cases cited. Accordingly, the order on review denying fees to both parties is
Affirmed.